DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant arguments with regards to the drawing objections and title objection are considered and are persuasive. The objections on 2/9/2022 are withdrawn. 
Applicant's arguments filed with regards to the 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The rejection is updated below and made final necessitated by amendment. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Leighton et al. US 20030049134 in view of Rawal et al. US 5547350 and Niwa et al. US 20210215169.
Regarding claim 1, Leighton discloses 
A pump (Par 4: Sump pump) comprising: 
a casing (Fig 2: (E) and (B)) having an inlet to receive fluid (Fig 2: (24) receives fluid) and an outlet to expel fluid (Fig 2: (16) expels fluid) and 
an enclosed space (Fig 2: See outline in clip below) to be filled with fluid when the pump operates (The area has fluid that is flow into it. The functional language does not require the space to be 100% filled or to be filled where liquid does not go. Therefore, the enclosed area in the clip has liquid filled in it and has the components in it as explained in the rejection below); 
an impeller (Fig 2: (C)) within the enclosed space (Fig 2: C in the enclosed space in the clip below) to rotate inside the casing to create low pressure at the inlet and increase pressure to expel the fluid from the outlet (Par 48: Impeller canes increase the static pressure and velocity of liquid from (10) to outlet (16)); 
a rotor (Fig 2: (22)) physically connected to the impeller (Fig 2: (22) is attached to (C)) within the enclosed space (Fig 2: 22 is in the space of the casing (E and B)), 
the rotor including permanent magnets (Fig 2: (20)) arranged radially around a surface of the rotor opposite a connection to the impeller (Par 49; Fig 2: Permanent magnets (20) around the rotor (22) that is attached to impeller (16)); and 
a stator assembly (Fig 1: (D)) within the casing (Fig 1: (D) within (E) and (B)) in the enclosed space adjacent the rotor (Fig 2: 22 is in enclosed space in the clip below),
the stator assembly having a stator core (Fig 23: Stator laminations (145)) with coils wrapped around the core (Par 65; Fig 23: Coils (130) around core), 
the coils including electrically controllable conductors (Fig 25: MOSFETS (137) which are conductors for controlling current in the stator cores) to selectively, magnetically couple to the permanent magnets, to drive the rotor with axial flux (Par 57: Magnetic flux exits the north pole and back toward the south pole that drives the rotor).
the stator assembly, the rotor, and the impeller being within the enclosed space without seals between the stator assembly and the rotor and without seals between the rotor and the impeller (Fig 2).
However, Leighton is silent as to: 
a rotor integrated, shiftlessly, with the impeller.
the stator assembly, the rotor, and the impeller being within the enclosed space without seals between the stator assembly and the impeller.
From the same field of endeavor, Rawal teaches: 
a rotor integrated, shiftlessly, with the impeller (Fig 1:22).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Leighton to have a shaft less rotor and impeller structure to reduce the number of parts (Col 7, line 15-25).

    PNG
    media_image1.png
    474
    678
    media_image1.png
    Greyscale

From the same field of endeavor, Niwa teaches: 
Fig 2; Par11: The shrouds and housing of the impellers are press fitted without the use of an O-ring seal through plastic deformation. The casing are analogous due to the  similar structure of the compressor and pump. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the pump to be press fitted and not have a seal to restrain cost increase and achieve an improvement in workability (Par 11).
The combination would result in: the stator assembly, the rotor, and the impeller being within the enclosed space without seals between the stator assembly and the impeller.
Regarding claim 2, Leighton discloses
wherein the fluid comprises a gas or a liquid (Par 48: Liquid enters the vanes).
Regarding claim 3, Leighton discloses
wherein the casing comprises a volute casing (Fig 2: (12)).
Regarding claim 4, Leighton discloses 
wherein the casing comprises a diffuser casing (Fig 2: (10)).
Regarding claim 5, Leighton discloses 
wherein the inlet comprises an inlet to a center of the impeller (Fig 2: (24)).
Regarding claim 7, Leighton discloses 
wherein adjacent permanent magnets of the rotor having opposite magnetic poles (Par 57: Magnets (20) have alternating north and south poles).
Regarding claim 8, Leighton discloses 
wherein the rotor further comprises a bearing plate (Fig 9-11: Bearing (17) is a plate) extending within a center of the permanent magnets at a center of the surface of the rotor opposite the connection to the impeller (Fig 9-11: (17) extends in the center of the magnets at the center of the rotor opposite to the impeller) .
Regarding claim 9, Leighton discloses 
wherein the bearing plate comprises fluid channels (Fig 10: (86)) extending from a center (Fig 10: (82)) of the bearing plate radially out toward the permanent magnets (Fig 10: Grooves (86) extend towards the magnets (20)).
Regarding claim 14, Leighton discloses
wherein the stator assembly includes electrically controllable conductors to be driven in multiple phases (Par 67: 3 phase coil assembly that is controlled by MOSFETS (137)).
Regarding claim 15, Leighton discloses 
further comprising: a thrust bearing (Fig 2: (17)).
Regarding claim 16, Leighton discloses
A pump (Par 4: Sump pump) comprising: 
a casing (Fig 2: (E) and (B)) having an inlet to receive fluid (Fig 2: (24) receives fluid) and an outlet to expel fluid (Fig 2: (16) expels fluid) and 
an enclosed space (Fig 2: See outline in clip below) to be filled with fluid when the pump operates (The area has fluid that is flow into it. The functional language does not require the space to be 100% filled or to be filled where liquid does not go. Therefore, the enclosed area in the clip has liquid filled in it and has the components in it as explained in the rejection below); 
an impeller (Fig 2: (C)) within the enclosed space (Fig 2: C in the enclosed space in the clip in the rejection of claim 1) to rotate inside the casing to create low pressure at the inlet and increase pressure to expel the fluid from the outlet (Par 48: Impeller canes increase the static pressure and velocity of liquid from (10) to outlet (16)); 
a rotor (Fig 2: (22)) physically connected to the impeller (Fig 2: (22) is attached to (C)) within the enclosed space (Fig 2: 22 is in enclosed space in the clip in the rejection of claim 1), 
the rotor and impeller to be surrounding by the fluid when the pump operates (Fig 2: Fluid surrounds the impeller and rotor when in 12),
the rotor including blades (Fig 2: Vanes (30)) to face the inlet (Fig 2: (30) face inlet (24)), and including a cylindrical base (Fig 2: Shroud (28)) extending away from a surface of the impeller opposite the blades (Fig 2: (28) extends away from the impeller (C) and opposite of vanes (30)), 
the surface of the cylindrical base having permanent magnets (Fig 2: (20)) arranged radially around the base (Fig 2: (20) around (28)); 
a stator assembly (Fig 1: (D)) within the casing (Fig 1: (D) within (E) and (B)) in the enclosed space (Fig 1: (D) within (C) and (B) adjacent to (20)), surrounding the cylindrical base of the rotor (Fig 1: (D) around (28)), 
the stator assembly having a stator core (Fig 23: Stator laminations (145)) with coils wrapped around the core (Par 65; Fig 23: Coils (130) around core), 
the coils facing the permanent magnets (Fig 2: (130) faces (20), the coils including electrically controllable conductors (Fig 25: MOSFETS (137) which are conductors for controlling current in the stator cores) to selectively, magnetically couple to the permanent magnets, to drive the rotor with axial flux (Par 57: Magnetic flux exits the north pole and back toward the south pole that drives the rotor).
However, Leighton is silent as to: 
a rotor integrated, shiftlessly, with the impeller.
the stator assembly, the rotor, and the impeller being within the enclosed space without seals between the stator assembly and the impeller.
From the same field of endeavor, Rawal teaches: 
a rotor integrated, shiftlessly, with the impeller (Fig 1:22).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Leighton to have a shaft less rotor and impeller structure to reduce the number of parts (Col 7, line 15-25).
From the same field of endeavor, Niwa teaches: 
Fig 2; Par11: The shrouds and housing of the impellers are press fitted without the use of an O-ring seal through plastic deformation. The casing are analogous due to the  similar structure of the compressor and pump. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the pump to be press fitted and not have a seal to restrain cost increase and achieve an improvement in workability (Par 11).
The combination would result in: the stator assembly, the rotor, and the impeller being within the enclosed space without seals between the stator assembly and the impeller.

Regarding claim 17, Leighton discloses 
wherein the fluid comprises a gas or liquid (Par 48: Liquid enters the vanes).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Leighton et al. US 20030049134, Rawal et al. US 5547350 and Niwa et al. US 20210215169 as applied to claim 1 above, and further in view of Yoo et al. US 20090185919.
Regarding claim 6, Leighton discloses all of the above limitations. However, Leighton is silent to:
wherein the rotor comprises permanent magnets within a protective coating.
From the same field of endeavor, Yoo teaches:
wherein the rotor comprises permanent magnets within a protective coating (Par 59: Magnets are coated with coatings)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Leighton’s magnet to be coated with a protective coating to prevent performance degradation due to moisture (Par 59).
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Leighton et al. US 20030049134 and Rawal et al. US 5547350 as applied to claims 1 and 16 above, and further in view of Bergamaschini US 20150361986.
Regarding claim 11, Leighton discloses:
wherein the stator core comprises a plate (Fig 23: Lamination (145)) with slots for the coils (Par 65: Fig 23: Slots to receive coils (130)), and wherein the coils comprise flat conductors wrapped around the slots (Fig 25, 17 and 19: MOSFETS (137) insert into opening (139) that are around the slots).
However, Leighton is silent to:
a steel plate
From the same field of endeavor, Bergamaschini teaches: 
a steel plate (Par 8: Stator core laminations made of steel)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the plate to be steel since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 19, Leighton discloses:
wherein the stator core comprises a plate (Fig 23: Lamination (145)) with slots for the coils (Par 65: Fig 23: Slots to receive coils (130)), and wherein the coils comprise flat conductors wrapped around the slots (Fig 25, 17 and 19: MOSFETS (137) insert into opening (139) that are around the slots).
However, Leighton is silent to:
a steel plate
From the same field of endeavor, Bergamaschini teaches: 
a steel plate (Par 8: Stator core laminations made of steel)
This claim is coved by the modification made in claim 11.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Leighton et al. US 20030049134, Rawal et al. US 5547350 and Niwa et al. US 20210215169 as applied to claim 8 above, and further in view of Uneura US 20140044540.
Regarding claim 10, Leighton discloses all of the above limitations. However, Leighton is silent to:
wherein the bearing plate comprises wedge shapes that are thinner in a center of the bearing plate relative to at an edge of the bearing plate, to create higher pressure at the edge of the bearing plate.
From the same field of endeavor, Uneura teaches:
wherein the bearing plate comprises wedge shapes that are thinner in a center of the bearing plate relative to at an edge of the bearing plate, to create higher pressure at the edge of the bearing plate (Fig 11a: Tapered section (97) is a wedge shape that is thinner at the center than the far edge).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the thrust bearing to have this wedge effect to have an improvement in a pressure ratio, an expansion ratio or the like, which involves an increase in a thrust load that acts on a rotor shaft (Par 9).

Claims 12-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leighton et al. US 20030049134, Rawal et al. US 5547350 and Niwa et al. US 20210215169 as applied to claims 1 and 19 above, and further in view of Okey et al. US 5636434 and Holzheu et al. US 20040135457.
Regarding claim 12, Leighton discloses wherein the flat conductors comprise coated conductor including: a metal having a generally rectangular cross-section (Fig 23: MOSFETS (137) have a rectangular cross section). 
However, Leighton is silent to:
a ceramic coating bonded to the metal; and a non-ceramic insulative coating over the ceramic coating, including non-conductive beads embedded in the non-ceramic insulative coating.
From the same field of endeavor, Okey teaches:
a metal (Fig 6: Conductor (24)), a ceramic coating bonded to the metal (Col 2, line 35-38; Fig 6: Ceramic first layer (20) for pre insulation); and a non-ceramic insulative coating over the ceramic coating (Col 5, line 38-40; Fig 6: Second layer (30) is and insulative in organic material).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Leighton to have the 2 layer coating to prevent cracking and brittleness (Col 2, line 11-46).
From the same field of endeavor, Holzheu teaches:
including non-conductive beads embedded in the non-ceramic insulative coating (Par 67: Glass beads that are between the conductors)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Leightons conductions to have beads between the conductors to provide separation between the conductors. 
Regarding claim 13, Leighton discloses all of the above limitations. However, Leighton is silent to:
wherein the conductors comprise conductors within a protective coating.
From the same field of endeavor, Okey teaches:
wherein the conductors comprise conductors within a protective coating (Col 2, line 35-38; Fig 6: Ceramic first layer (20) for pre insulation; Col 5, line 38-40: Second layer (30) is and insulative in organic material).
This claim is coved by the modification made in claim 13.
Regarding claim 20, Leighton discloses wherein the flat conductors comprise coated conductor including: a metal having a generally rectangular cross-section (Fig 23: MOSFETS (137) have a rectangular cross section).  
However, Leighton is silent to:
a ceramic coating bonded to the metal; and a non-ceramic insulative coating over the ceramic coating, including non-conductive beads embedded in the non-ceramic insulative coating.
From the same field of endeavor, Okey teaches:
a metal (Fig 6: Conductor (24)), a ceramic coating bonded to the metal (Col 2, line 35-38; Fig 6: Ceramic first layer (20) for pre insulation); and a non-ceramic insulative coating over the ceramic coating (Col 5, line 38-40; Fig 6: Second layer (30) is and insulative in organic material).
This claim is coved by the modification made in claim 13.
From the same field of endeavor, Holzheu teaches:
including non-conductive beads embedded in the non-ceramic insulative coating (Par 67: Glass beads that are between the conductors)
This claim is coved by the modification made in claim 13.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Leighton et al. US 20030049134, Rawal et al. US 5547350 and Niwa et al. US 20210215169 as applied to claim 16 above, and further in view of Yoo et al. US 20090185919 and Okey et al. US 5636434.
Regarding claim 18, Leighton discloses all of the above limitations. However, Leighton is silent to:
wherein the rotor comprises permanent magnets within a protective coating, and wherein the conductors comprise conductors within a protective coating.
From the same field of endeavor, Yoo teaches:
wherein the rotor comprises permanent magnets within a protective coating, (Par 59: Magnets are coated with coatings)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Leighton’s magnet to be coated with a protective coating to prevent performance degradation due to moisture (Par 59).
From the same field of endeavor, Okey teaches:
wherein the conductors comprise conductors within a protective coating (Col 2, line 35-38; Fig 6: Ceramic first layer (20) for pre insulation; Col 5, line 38-40: Second layer (30) is and insulative in organic material).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Leighton to have the 2 layer coating to prevent cracking and brittleness (Col 2, line 11-46).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159.  The examiner can normally be reached on 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745